             Case 3:20-cv-05852-BJR Document 36 Filed 08/27/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF WASHINGTON
 8                                           AT TACOMA
 9
      MICHAEL HANSON,
10
                                     Plaintiff,         NO. 3:20-cv-05852-BJR
11                                                      ORDER GRANTING DISMISSAL
                     vs.                                OF McKESSON CORPORATION
12                                                      WITHOUT PREJUDICE
13    C R BARD INC., BARD PERIPHERAL
      VASCULAR INC., and McKESSON
14    CORPORATION,

15                                   Defendants.

16

17          THIS MATTER come before the Court on the Stipulation to Dismiss Claims Against

18   McKesson Corporation Without Prejudice. The Court has considered the Stipulation and is

19   fully apprised in the premises. NOW, THEREFORE, it is hereby

20          ORDERED that the Complaint and all causes of action against Defendant McKesson

21   Corporation are dismissed without prejudice, with each party to bear its own costs and fees.

22          IT IS FURTHER ORDERED that Defendant McKesson Corporation is dismissed

23   without prejudice from the above-captioned lawsuit as no causes of action remain against it.

24                         27th

25
                                                    Barbara J. Rothstein
                                                    United States District Judge
